Appeal from a judgment of the Supreme Court, Monroe County (John J. Ark, J.), rendered July 26, 2006. The judgment convicted defendant, upon his plea of guilty, of conspiracy in the second degree (four counts), conspiracy in the fifth degree (three counts), attempted escape in the second degree and promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed for reasons stated in People v Povoski (78 AD3d 1533 [2010]). Present — Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.